Citation Nr: 0636377	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
variously identified as asthma and chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a lung disorder.  

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing at the RO in July 2006.  
However, the veteran withdrew his request for the hearing.  
The Board, then, finds that all due process has been 
satisfied with respect to the veteran's right to a hearing.  


FINDINGS OF FACT

1.  In December 2002, the Board issued a decision which 
determined that new and material evidence had not been 
submitted to warrant reopening the previously denied claim of 
entitlement to service connection for a lung disorder.  The 
veteran was notified of the decision in December 2002, and an 
appeal of the decision was not initiated.  

2.  Since the December 2002 Board decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a lung disorder, which is neither 
cumulative nor redundant, and which is, by itself or in 
combination with other evidence, so significant that is must 
be considered in order to fairly decide the merits of the 
claim, has not been received.  



CONCLUSIONS OF LAW

1.  The December 2002 Board decision which determined that 
new and material evidence had not been submitted to warrant 
reopening the claim for service connection for a lung 
disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1104 (2006).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a lung disorder, and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held in part that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.  In April 2003, the RO sent 
the veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.

The Board acknowledges that the April 2003 letter informed 
the veteran of the evidence needed to establish service 
connection for a lung disorder, without informing him of the 
types of evidence needed to reopen a claim for service 
connection.  However, we find the veteran has not been 
prejudiced by this omission, for the following reasons.  The 
April 2003 letter informed the veteran that, because his 
claim was previously denied, it was his responsibility to 
submit new and material evidence showing his disability arose 
in or became worse as a result of his military service.  See 
Kent v. Nicholson, 20 Vet . App. 1 (2006).  He was advised 
that VA had already obtained his service medical records, 
verification of his service, and VA treatment records from 
the VA Greater Los Angeles Healthcare System.  He was also 
advised that VA would help him obtain the evidence necessary 
to support his claim, including medical records, employment 
records, and records from other Federal agencies.  He was 
further advised to send information describing the additional 
evidence or the evidence itself.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claim.

The Board finds that any defect with respect to the content 
of the VCAA notice requirements was harmless error.  The 
content of the April 2003 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the VCAA letter, the 
November 2004 Statement of the Case (SOC) and May 2005 
Supplemental Statement of the Case (SSOC) were issued, which 
provided him with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this context, the Board notes the veteran indicated that he 
received treatment from his private physician, J.M.P., M.D.  
The RO requested records from Dr. P in August 2003 and 
October 2004, and informed the veteran that he should help 
obtain these records by asking his physician to respond to 
its request.  However, no response or medical records were 
received from Dr. P and, in April 2006, the veteran submitted 
a statement indicating he had no further evidence to submit 
in support of his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

With respect to the recent decision from the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  
Although the RO's Dingess notification was provided after the 
initial decision, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the decision 
herein denies entitlement to compensation, any questions as 
to an appropriate disability rating or effective date to be 
assigned are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  In 
addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed lung disorder is not one of those diseases subject to 
presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the relevant evidence will 
be summarized.  In June 1988, service connection for COPD was 
denied on the basis that the evidence of record, inclusive of 
the veteran's service medical records (SMRs) and private 
medical records dated in 1987, reflects that COPD was not 
shown in service or until many years after service.  The 
veteran was notified of the decision that same month, and he 
did not appeal.  Therefore, the June 1988 decision became 
final.  See 38 U.S.C.A. § 7105.  

In June 1990, the veteran filed a claim for service 
connection for a lung disorder.  New evidence associated with 
the record at that time included VA treatment records dated 
from January 1980 to January 1989, which show he was treated 
for wheezing, coughing, and shortness of breath.  By rating 
action in July 1990, the RO determined the veteran had not 
submitted new and material evidence to warrant reopening the 
claim.  The veteran was notified of the decision in August 
1990, and appealed the decision to the Board.  In August 
1991, he testified at a hearing at the RO in conjunction with 
his appeal.  He testified that, during service, he spent 
three days in a field hospital for lung problems, which he 
felt were related to exposure to rain and dust in the 
bunkers.  He also testified that he did not smoke after 
service, and that his asthma had worsened over the years.  

In April 1993, the Board issued a decision denying the 
veteran's claim on the basis that the new evidence submitted 
was not material evidence, because it did not tend to show 
that a lung disorder was incurred in service.  The veteran 
was notified of this decision the same month and did not 
appeal the decision.  Therefore, the April 1993 Board 
decision became final.  See 38 U.S.C.A. § 7104.  

In June 1993, the RO received additional VA treatment 
records, dated from 1991 to 1993, which document complaints 
of and treatment for asthma.  In February 1994, the RO 
declined to reopen the veteran's claim on the basis that the 
evidence submitted was not new and material.  The veteran was 
notified of that decision in March 1994, and appealed the 
decision to the Board.  In October 1994, he testified at a 
hearing at the RO.  He testified that he spent two to three 
days in the hospital due to an asthma attack in June or July 
1952.  He also testified that he continued to have attacks 
through the years, for which he sought treatment and used 
home remedies.  He discussed his history of cigarette 
smoking, noting that he had not smoked for six years, and 
that his physicians felt his asthma was related to his 
cigarette smoking.  He was then afforded a VA examination in 
March 1996.  The examiner noted the veteran's history of an 
asthma attack and hospitalization in Korea, as well as his 
complaints of asthma and shortness of breath.  The diagnosis 
was asthma, controlled by medication and shortness of breath, 
by history.  

In March 1997, the Board issued a decision denying the 
veteran claim on the basis that new and material evidence had 
not been submitted to warrant reopening the claim.  The Board 
determined that the evidence submitted since the last final 
denial was cumulative of evidence already included in the 
record, and did not tend to show that a lung disorder was 
incurred during military service.  The veteran was notified 
of the decision that same month, and did not appeal the 
decision.  Therefore, the March 1997 decision became final.  
See 38 U.S.C.A. § 7104.  

In July 1997, the veteran requested reopening of his claim 
for service connection for a lung disorder.  VA treatment 
records dated from 1991 to 1998, which document ongoing 
complaints and treatment for asthma, were added to the 
record.  By rating action dated in January 1999, the RO 
declined to reopen the veteran's claim on the basis that new 
and material evidence had not been submitted.  He was 
notified of this decision the same month, and did not appeal.  
Therefore, the January 1999 decision became final.  See 
38 U.S.C.A. § 7105.  

In April 2000, the veteran submitted an application to reopen 
his claim, along with Surgeon General reports which reflect 
treatment received in 1951, 1953, and 1954 for various 
conditions, including uveitis, chancroid, and acute 
urethritis.  He also submitted a letter from the NPRC which 
stated the veteran's military records were damaged in a fire 
that occurred at its facility in July 1973 but that the 
records were partially recovered.  The letter also stated 
that a search of sick reports for the veteran's unit yielded 
negative results.  

In May 2002, the veteran testified before a Veterans Law 
Judge at a Travel Board hearing at the RO.  He again 
testified that he suffered shortness of breath and wheezing 
during the rainy season in 1952, and was hospitalized for 
three days.  He testified that he continued to suffer attacks 
after service and that until 1955, he saw a physician who 
diagnosed asthma and advised him to stop smoking.  He also 
testified that he stopped smoking 10 to 15 years prior but 
that his respiratory problem has not improved.  The veteran 
testified that he tried to contact the private physicians who 
treated him in the 1950s but they did not recall treating 
him.  

In December 2002, the Board issued a decision denying the 
veteran's request to reopen his claim, on the basis that the 
evidence submitted since the January 1999 rating decision was 
cumulative and redundant in that it essentially provided the 
same information presented in statements and evidence 
previously considered.  With respect to the Surgeon General's 
reports, the Board determined the records were similar to the 
veteran's SMRs, as they both are negative for treatment of a 
respiratory condition during service.  The veteran was 
notified of this decision the same month and did not appeal 
to the Court.  Therefore, the December 2002 Board decision 
was final.  See 38 U.S.C.A. § 7104.  

In February 2003, the veteran requested his claim for service 
connection for a lung disorder be reopened.  The RO denied 
his request in a January 2004 rating decision, as to which 
the veteran perfected the current appeal.  

Since the December 2002 Board decision, the new evidence 
which has been submitted consists of VA treatment records 
dated from November 1999 to April 2003, and private medical 
records dated in 2003 and 2004, which document continued 
treatment for asthma and COPD.  The record also contains a 
written statement from Dr. J.E., dated in February 2005, 
which states that he treats the veteran for his respiratory 
condition and that the veteran reported he did not have any 
respiratory symptoms or problems prior to going to Korea in 
1952.  Dr. E reported the veteran's in-service medical 
history as told to him by the veteran, including his report 
of developing acute respiratory symptoms while in the field 
and subsequently being hospitalized for five days and his 
exposure to various irritant fumes while on active duty.  Dr. 
E stated that, although the veteran's present bronchospastic 
condition can be partially attributed to tobacco usage, 
consideration should be given to the veteran's history of a 
pulmonary injury during service.  

In evaluating the ultimate merit of this claim, the Board 
finds that, while the evidence mentioned above constitutes 
new evidence in that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, the Board notes that, although the VA 
and private treatment records mentioned above show the 
veteran continues to complain of and receive treatment for 
asthma and COPD, they do not contain a medical opinion 
relating the veteran's current diagnoses to his military 
service, to include any exposure to rain or irritant fumes 
therein.

The Board does note that Dr. E's February 2005 written 
statement suggests the veteran's history of in-service 
pulmonary injury should be considered in determining whether 
his current diagnoses are related to service; however, the 
Board finds the veteran's report of respiratory symptoms and 
subsequent treatment during service has previously been 
considered in determining whether his current diagnoses are 
related to service, and is not otherwise substantiated by the 
evidence submitted since the December 2002 Board decision.  
Therefore, the Board finds that the VA treatment records, 
private medical records, and Dr. E's February 2005 written 
statement are not material because they do not tend to 
demonstrate that the veteran's current respiratory disorder 
is linked to his military service.  

The Board notes that new and material evidence sufficient to 
reopen this claim would be a medical opinion stating that the 
veteran's respiratory disorder is causally related to his 
military service.  The Board also notes that the first post-
service indication of a respiratory problem was documented in 
an April 1987 private medical record, which was more than 30 
years after the veteran was separated from service.  
Therefore, if the veteran were to again seek reopening of his 
claim, he might also wish to address that lengthy gap in the 
record.  

In making the above determination, the Board notes with 
admiration the veteran's service in the Korean Conflict, and 
does not doubt he sincerely believes his lung disorder is 
related to his military service; however, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for a 
lung disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a lung disorder is not 
reopened, and the appeal is accordingly denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


